

115 SRES 491 ATS: Recognizing the Independent Transportation Network of America on the occasion of providing 1,000,000 rides to older and visually challenged people of the United States.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 491IN THE SENATE OF THE UNITED STATESApril 26, 2018Ms. Collins (for herself and Mr. King) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the Independent Transportation Network of America on the occasion of providing
			 1,000,000 rides to older and visually challenged people of the United
			 States.
	
 Whereas the number of people of the United States aged 65 and older is projected to more than double from 46,000,000 today to almost 100,000,000 by the year 2060, when people of the United States aged 65 or older will represent nearly a quarter of the total population of the United States;
 Whereas transportation is necessary for access to the basic necessities of life and most people of the United States outlive their decision to stop driving by more than a decade;
 Whereas 3 out of 4 older people in the United States live in rural and suburban communities that lack the density for traditional transportation solutions;
 Whereas the scarcity of transportation for older people of the United States leads to social isolation, diminishing quality of life, limited access to health care services, and a strain on families and caregivers;
 Whereas the Independent Transportation Network of America (referred to in this preamble as ITNAmerica) is a nonprofit transportation network company that integrates social capital through volunteerism and local community support with traditional capital to increase the resources available to meet the mobility needs of older people, visually challenged people, and the families of older and visually challenged people;
 Whereas the average age of ITNAmerica riders is 84, and 58 percent of riders are 85 years and older;
 Whereas ITNAmerica has built Rides in Sight, a searchable, online database of all senior transportation services in the United States, with 15,000 services catalogued, and offers it to the public as a free service; and
 Whereas ITNAmerica has provided 1,000,000 rides to older and visually challenged people of the United States and, of those rides—
 (1)40 percent were for the purpose of obtaining health care services; (2)21 percent were for people who are visually challenged; and
 (3)44 percent have been provided by volunteer drivers: Now, therefore, be it  That the Senate—
 (1)congratulates the volunteers and staff of the Independent Transportation Network of America in communities across the United States for the 1,000,000 rides they have provided to older and visually challenged people, their families, and their communities;
 (2)recognizes the Independent Transportation Network of America as a nonprofit transportation network company that serves the common good and has helped people remain in their own homes and communities after they can no longer drive safely; and
 (3)anticipates many more millions of rides in the future as the Independent Transportation Network of America helps to meet the mobility needs of older and visually challenged people and the needs of small and rural communities across the United States.